Matter of Huch (Commissioner of Labor) (2017 NY Slip Op 06701)





Matter of Huch (Commissioner of Labor)


2017 NY Slip Op 06701


Decided on September 28, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 28, 2017

524427

[*1]In the Matter of the Claim of RONALD HUCH, Appellant.
COMMISSIONER OF LABOR, Respondent.

Calendar Date: August 7, 2017

Before: Garry, J.P., Lynch, Devine, Mulvey and Rumsey, JJ.


Ronald Huch, Perrysburg, appellant pro se.
Eric T. Schneiderman, Attorney General, New York City (Bessie Bazile of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 22, 2016, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Decision affirmed. No opinion.
Garry, J.P., Lynch, Devine, Mulvey and Rumsey, JJ., concur.
ORDERED that the decision is affirmed, without costs.